DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is being considered by the examiner.

Drawings
The drawings were received on 06/21/2021. These drawings are acknowledged.

Specification
The amendment to the specification received on 06/21/2021. These amendment are acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose a host fabric interface (HFI) to: detect a triggering event associated with a counter; increment, subsequent to having detected the triggering event, the counter; determine whether a value of the counter matches a trigger threshold of a triggered operation in a triggered operation queue associated with the counter; execute, in response to a determination that the value of the counter matches the trigger threshold, one or more commands associated with the triggered operation; determine, subsequent to the execution of the one or more commands, whether the triggered operation corresponds to a recurring triggered operation; increment, in response to a determination that the triggered operation corresponds to the recurring triggered operation, the value of the trigger threshold by a threshold increment; and re-insert the triggered operation into the triggered operation queue.

Regarding claim 12, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose one or more non-transitory machine readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: detect, by a host fabric interface (HFI) of the compute device, a triggering event associated with a counter; increment, by the host fabric interface (HFI) of the compute device, subsequent to having detected the triggering event, the counter; determine, by the host fabric interface (HFI) of the compute device, whether a value of the counter matches a trigger threshold of a triggered operation in a triggered operation queue associated with the counter; execute, by the host fabric interface (HFI) of the compute device, in response to a determination that the value of the counter matches the trigger threshold, one or more commands associated with the triggered operation; determine, by the host fabric interface (HFI) of the compute device, subsequent to the execution of the one or more commands, whether the triggered operation corresponds to a recurring triggered operation; increment, by the host fabric interface (HFI) of the compute device, in response to a determination that the triggered operation corresponds to the recurring triggered operation, the value of the trigger threshold by a threshold increment; and re-insert, by the host fabric interface (HFI) of the compute device, the triggered operation into the triggered operation queue.
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at least events; a local event queue; and an event dissemination module to: receive an event into the device; place the event into the local event queue; and disseminate the event from the local event queue to at least one other device in the plurality of other devices.
Regarding claim 23, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose a compute device for extending triggered operations, the compute device comprising:- 33 - Docket No. AA5592/45631-270578 circuitry for detecting, by a host fabric interface (HFI) of a compute device, a triggering event associated with a 
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at least events; a local event queue; and an event dissemination module to: receive an event into the device; place the event into the local event queue; and disseminate the event from the local event queue to at least one other device in the plurality of other devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194